Citation Nr: 0029495	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran retired from military service in September 1994 
being credited with more than 24 years of active service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Washington, DC RO.  This case was before the Board in 
September 1997 when it was remanded for additional 
development.

By an August 1998 statement, the veteran raised the issue of 
entitlement to an increased rating for myofascial pain 
syndrome.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


REMAND

The veteran contends that his service-connected lumbosacral 
spine disability is more disabling than reflected in the 
current 20 percent evaluation.

In the September 1997 Remand, the Board directed the RO to 
schedule the veteran for a special VA orthopedic examination 
in order to ascertain the nature and severity of his 
lumbosacral spine disability.  All indicated diagnostic tests 
were to be accomplished, to include range of motion studies 
pertaining to the lumbosacral spine.  In addition, the 
examiner was to determine whether the lumbosacral spine 
exhibited weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability; and, if feasible, these determinations were to be 
expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  Finally, the examiner was 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the 
lumbosacral spine was used repeatedly over a period of time.  
These determinations, if feasible, were to be portrayed in 
terms of the degree of additional range of motion loss due to 
pain on use or during flare-ups.

The evidence of record indicates that while the veteran 
underwent a VA examination in August 1999, the report of 
examination does not contain all the information specifically 
requested in the September 1997 Remand.  The August 1999 VA 
examination report notes the veteran's complaints of 
constant, non-radiating back pain and stiffness.  The veteran 
reported easy fatigability and flare-ups brought on by 
prolonged standing and sitting.  The veteran indicated that 
he was unable to walk, travel, or do his job during these 
flare-ups.  Range of motion of the lumbar spine was: flexion 
to 100 degrees; extension to 35 degrees; lateral flexion to 
40 degrees bilaterally; rotation to the right to 75 degrees; 
and rotation to the left to 70 degrees.  The examiner noted 
that there was no pain on motion and no evidence of weakness.  
The examiner, however, did not indicate whether the 
lumbosacral spine exhibited excess fatigability, or 
incoordination.  Likewise, the examiner did not indicate 
whether it was feasible to express findings of excess 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss.  In addition, the examiner 
did not express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the lumbosacral spine was used repeatedly over a period 
of time.  In accordance with the guidance provided in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), these additional findings, 
or the absence of these symptoms, is an essential part of 
rating the disability at issue.  The veteran should be 
afforded another orthopedic examination in order to comply 
with the dictates of the Board Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the September 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Finally, the Board notes that the veteran has stated that his 
service-connected lumbosacral spine disability has interfered 
with his job.  The RO is directed to adjudicate whether the 
veteran's claim warrants referral to the appropriate VA 
officials for consideration of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b).

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the current severity of his 
service-connected lumbosacral spine 
disability.  The examiner must thoroughly 
review the claims folders, to include a 
copy of this Remand, prior to evaluating 
the veteran.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies, 
expressed in degrees.  All clinical 
findings and diagnoses must be clearly 
set forth in the examination report.  

Additionally, the examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present 
in the lumbosacral spine.  A 
determination on whether the veteran's 
lumbosacral spine exhibits pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  

The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use of 
the lumbosacral spine over a period of 
time.  These determinations should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  If such determinations are 
not feasible, this should be stated for 
the record and the reasons provided.

2.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

3.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of whether it would 
be proper to refer the case to the 
appropriate VA officials for 
consideration of entitlement to 
extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


